NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        APR 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

U.S. BANK, N.A., As Trustee for the             No.    17-15975
Holders of the CSFB Mortgage Securities
Corp., Adjustable Rate Mortgage Trust           D.C. No.
2005-8, Adjustable Rate Mortgage-Backed         2:15-cv-01463-RCJ-GWF
Pass-Through Certificates, Series 2005-8,

      Plaintiff-counter-                        ORDER*
      defendant-Appellee,

 v.

COUNTRYSIDE HOMEOWNERS
ASSOCIATION,

                Defendant,

and

KK REAL ESTATE INVESTMENT
FUND, LLC,

      Defendant-counter-claimant-
      Appellant.


U.S. BANK, N.A., As Trustee for the             No.    17-16097
Holders of the CSFB Mortgage Securities
Corp., Adjustable Rate Mortgage Trust           D.C. No.
2005-8, Adjustable Rate Mortgage-Backed         2:15-cv-01463-RCJ-GWF
Pass-Through Certificates, Series 2005-8,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                        Page 2 of 2



      Plaintiff-counter-
      defendant-Appellee,

 v.

COUNTRYSIDE HOMEOWNERS
ASSOCIATION,

                Defendant-Appellant,

and

KK REAL ESTATE INVESTMENT
FUND, LLC,

                Defendant-counter-claimant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted March 11, 2019**
                             San Francisco, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      We vacate the order of the district court and remand for further proceedings

consistent with the opinion in Bank of America, N.A. v. Arlington West Twilight

Homeowners Association, No. 17-15796, filed today.

      VACATED and REMANDED. Each party to bear its own costs.



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).